Citation Nr: 0324139	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  97-02 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Dr. R. C. G.


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel

INTRODUCTION

The veteran served on active duty from November 1961 to 
November 1964.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal of an April 1996 rating decision of 
the San Juan, the Commonwealth of Puerto Rico, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The case was previously before the Board in February 2000.  
At that time, the issues included service connection for PTSD 
and whether new and material evidence had been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.  The Board denied service connection for post-
traumatic stress disorder (PTSD), and found that new and 
material evidence sufficient to reopen the claim regarding 
service connection for a psychiatric disorder.  This issue 
was remanded for additional development.  That was 
accomplished and the case was returned to the Board.  The 
case was again remanded by the Board in December 2001 for 
additional due process purposes.  


FINDING OF FACT

An acquired psychiatric disorder is not of service origin.


CONCLUSION OF LAW

A chronic acquired psychiatric disorder was not incurred in 
or aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendancy of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). See, 38 U.S.C.A. §§ 5102, 5103, 5103, 
5107 (West 2002).  This law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rule implementing the VCAA was published on August 
29,2001.66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

In this regard the RO notified the appellant of the 
requirements necessary to establish his claim in the 
statement of the case and supplemental statements of the 
case.  The December 2002 supplemental statement of the case 
specifically informed the veteran of the VCAA and what 
evidence the VA would obtain.  In addition, the veteran was 
furnished a letter in August 2001 that provided notification 
of the information and medical evidence necessary to 
substantiate this claim.  Quartuccio v. Principi 16 Vet. App. 
183 (2002).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had the opportunity for a hearing on appeal.  Thus, 
under the circumstances in this case, VA has satisfied its 
duties to notify and assist the veteran, and adjudication of 
this appeal poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  


Factual Background

On examination for entry upon active duty, no pertinent 
abnormality was noted.  Service medical records show that the 
veteran was afforded a psychiatric evaluation in June 1964.  
The impression was passive aggressive personality disorder.  
In July 1964 the diagnosis was emotional instability.  On 
examination for separation from service, psychiatric clinical 
evaluation was normal.  

The veteran was seen by a private psychiatrist in December 
1986 for depression.  Subsequently in the late 1980s he 
received several physical and psychiatric evaluations 
performed at private facilities in conjunction with the State 
Insurance Fund.  These records show that the veteran was 
treated for an industrial injury of the cervical spine and 
include an impression of depression.  In November 1987 the 
diagnosis was dysthymic disorder.  Additional records show 
psychiatric diagnoses of depressive neurosis, adjustment 
disorder with depressed mood, and dysthymic disorder, in 
addition to diagnoses of physical disorders.  The reports of 
the evaluations do not associate the depressive disorder with 
the veteran's period of service.  

VA outpatient treatment records include an April 1989 report 
that shows an assessment of dysthymic disorder.  

An examination was conducted by VA in June 1991.  At that 
time, the diagnosis was no gross psychiatric disorder for an 
Axis I determination.  

The veteran continued to receive treatment at private 
facilities.  In September 1993 major depression was diagnosed

An examination by a board of psychiatrist was conducted by VA 
in May 1995.  At that time, the diagnosis was of dysthymia on 
Axis I and borderline personality disorder on Axis II.  

The results of a psychiatric evaluation by the veteran's 
private physician, dated in June 1996 was received with 
outpatient treatment records dated from March 1995 to 
December 1996.  The pertinent diagnosis was PTSD.  

The veteran's psychiatrist testified at a hearing at the RO 
on appeal in January 1997.  At that time, the doctor 
indicated that he had been treating the veteran since 1995.  
He stated that he believed that the veteran was suffering 
from PTSD and dysthymia that resulted from prejudice to which 
the veteran was exposed while in military service.  

An examination was conducted by VA in May 1998 by the same VA 
examiner who evaluated the veteran in May 1995.  The examiner 
repeated the diagnoses made in May 1995, but recommended that 
an additional evaluation be performed by a physician who had 
not yet evaluated the veteran.  

A VA examination was conducted in April 1999.  After thorough 
review of the claims file and examination of the veteran, the 
diagnoses were dysthymia and alcohol abuse on Axis I and 
borderline personality disorder on Axis II.  

VA outpatient treatment records dated in November 1998 and 
April 1999 show treatment for various disorders including the 
veteran's psychiatric disorder.  When last evaluated, the 
pertinent diagnosis was dysthymic disorder.  

Subsequently received were administrative records and medical 
records from the Social Security Administration.  These 
documents show that the veteran was awarded disability 
benefits in May 1992 with a primary diagnosis of cervical 
spinal stenosis and a secondary diagnosis of depression. It 
was determined that he had been disabled since August 1988.

An examination was conducted by VA in July 2002.  After 
review of the veteran's medical records and an evaluation, 
the diagnoses were depressive disorder, not otherwise 
specified, on Axis I and borderline personality disorder on 
Axis II.  

The examiner stated that, based on all the information 
available and considering all of the records and evaluations 
that were reviewed, there was no basis to diagnose the 
veteran as having PTSD or any service related 
neuropsychiatric condition.  


Analysis

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  

If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  

Congenital or developmental defects, refractive error of the 
eyes, and personality disorders, as such, are not diseases 
within the meaning of applicable legislation providing 
compensation benefits.  38 C.F.R. § 3.303(c).  

To summarize, lay statements are considered to be competent 
evidence when describing the symptoms of a disease or 
disability or an injury.  However, when the determinative 
issue involves a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion. Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).

In this regard, the service medical records show that the 
veteran was evaluated for a personality disorder.  A 
personality disorder is not a disease for which service 
connection may be granted.  38 C.F.R. § 3.303(c).  The first 
clinical diagnosis of an acquired psychiatric disorder was in 
the late 1986 when he was treated for depression.  This is 
many years after service.  

The veteran's private psychiatrist, in testimony at the 
hearing on appeal in 1997, related the dysthmia to the 
veteran's period of active duty.  However, there is no 
indication that the psychiatrist reviewed the records in the 
claims folder.  

The veteran was examined by a VA psychiatrist in July 2002.  
The VA psychiatrist rendered an opinion that the veteran's 
neuropshychiatric disorder was not related to service related 
to service.  The VA examiner based the opinion on a review of 
all the records in the claims folder.  As such, the Board 
places more probative value on the VA examiner's opinion 
versus the opinion rendered by the private psychiatrist.

In view of the opinion and the lack of clinical evidence of 
an acquired psychiatric disorder during service or for many 
years thereafter, the Board finds that the weight of the 
evidence is against the veteran's claim.  Accordingly, 
service connection for a psychiatric disorder, other than 
PTSD is not warranted.  


ORDER

Service connection for an acquired psychiatric disorder is 
denied.  



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

